NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA VICENTA RODRIGUEZ-DE                      No.    18-70884
RODRIGUEZ; et al.,
                                                Agency Nos.       A209-117-791
                Petitioners,                                      A209-117-792
                                                                  A209-117-793
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Maria Vicenta Rodriguez-de Rodriguez and her two daughters, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

        Petitioners fear harm in El Salvador because of their membership in a

particular social group. Substantial evidence supports the agency’s determination

that petitioners failed to establish that any harm they fear in El Salvador would be

on account of a protected ground. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, petitioners’ asylum and withholding of removal claims

fail.

        Substantial evidence also supports the agency’s denial of CAT relief because

Rodriguez-de Rodriguez failed to show it is more likely than not she would be

                                          2                                     18-70884
tortured by or with the consent or acquiescence of the government of El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                  18-70884